Citation Nr: 1423175	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to August 12, 2011.

2.  Entitlement to a TDIU, since August 12, 2011.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2011, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran clarified the proper spelling of his first name.  The previous spelling of the Veteran's name is included in the caption as this is the name listed on his Department of Defense Form 214.

In July 2012, the Board denied a rating higher than 50 percent for posttraumatic stress disorder (PTSD) for the period from July 17, 2008 to August 11, 2011, and denied a rating higher than 70 percent for PTSD since August 12, 2011.  The issue of an award of a TDIU was remanded for additional development.  The case has been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 

The issue of entitlement to a TDIU since August 12, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and probative evidence of record demonstrates that the Veteran's service-connected PTSD does not prevent him from securing and following substantially gainful employment, prior to August 12, 2011.  


CONCLUSION OF LAW

Prior to August 12, 2012, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2013 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a September 2013 supplemental statement of the case.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claim file include VA treatment records and examination reports, Vet Center records, and hearing testimony.

The Veteran's service records were not obtained in this case.  In September 2008, the National Personnel Records Center (NPRC) reported that these records were "fire-related."  This is the term commonly used to refer to records which were destroyed during an accidental fire at the NPRC in 1973.  These records are unfortunately unavailable.  The Veteran was informed of the unavailability of these records in an October 2008 letter.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes that while these records could possibly be helpful in understanding the history of the Veteran's PTSD, they would not be relevant to determining if the Veteran's service-connected disability precludes obtaining and maintaining substantially gainful employment more than 50 years after discharge from active duty service.

A VA opinion was obtained in April 2013; the record does not reflect that the opinion was inadequate for rating purposes, prior to August 12, 2011.  The opinion reflects review of the claim file, and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19. 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Veteran's only service-connected disability is PTSD rated as 50 percent disabling prior to prior to August 12, 2011.  Thus, he does not meet the schedular TDIU requirements.  

With respect to whether referral to the Director of Compensation and Pension for extraschedular consideration is warranted, the Board acknowledges that the Veteran is competent to attest to his symptoms from service-connected PTSD.  An opinion with respect to whether the service-connected PTSD precludes all forms of substantially gainful employment, however, requires specialized education, training, or experience.  See 38 CFR § 3.159(a)(2).  Thus, the Veteran is not competent to render such an opinion.

As reflected in the July 2012 Board decision, prior to August 12, 2011, the Veteran's service-connected PTSD results in no more than occupational and social impairment with reduced reliability and productivity due to symptoms to include flashbacks, nightmares, depression, anxiety, guilt, poor sleep, anger, impaired memory, hypervigilance, hyperstartle response, and mood swings.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  

The April 2013 VA opinion is to the effect that for the period from September 2009 through August 2011, the Veteran's service-connected PTSD did not preclude employment and notes the following:  

This is a veteran who worked his entire life as a union carpenter retiring at age 65.  He does not report any significant occupational impairment during his work history.  He was subsequently diagnosed with posttraumatic stress disorder based upon symptoms that he has likely experienced his entire life.  These are symptoms related to his experiences in World War 2.  At the time of his original exam in 2009, his symptoms were diagnosed of moderate severity, and there were some noted exacerbations during the review exam of August 12, 2011; however, despite the fact that the veteran does suffer from significant symptoms of posttraumatic stress disorder, there was no evidence to indicate that this is an individual who would have been unable to maintain employment due to his psychiatric condition.  The veteran's PTSD did result in anxiety related symptoms, some sleep related impairment, and other symptoms of hypervigilance and social avoidance; however, he was able to maintain gainful employment until he retired, and the current symptoms noted during the examinations of 2009 and 2011 respectively would have been insufficient to impact to the extent where they would have prevented employment.  Therefore, in this examiner's opinion, based upon evaluation conducted on September 9, 2009 and review examination of August 12, 2011, this is a veteran who does suffer from PTSD but whose PTSD would not have precluded employment, and there is no evidence to support the fact that his symptoms would have rendered him unable to maintain substantial gainful employment, especially with regard to the fact that the symptoms do not appear to have had any impact on his capacity for employment as a carpenter.  

There are no contrary medical opinions of record.  Although the Veteran is competent to attest to his symptoms, he has not been shown to possess the requisite medical expertise to assess the impact the service-connected symptoms have on his ability to obtain and maintain substantially gainful employment.  Accordingly, the preponderance of the evidence is against the Veteran's claim for a TDIU, prior to August 12, 2011; there is no doubt to be resolved.  Thus, the Board finds that no basis exists to warrant referral of the claim to the Director, C&P Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. 1 (2001).


ORDER

Prior to August 12, 2011, a total rating based on individual unemployability is denied.  


REMAND

The Veteran seeks a TDIU due to service-connected PTSD.  The April 2013 VA opinion is to the effect that PTSD did not preclude the Veteran from maintaining gainful employment for the period from September 2009 through August 2011.  An opinion with respect to whether PTSD results in unemployability since August 12, 2011 was not provided and the opinion is inadequate with respect to entitlement to a TDIU since August 12, 2011.  

Since August 12, 2011, a 70 percent rating for PTSD has been assigned, and thus, the threshold rating requirements set forth under 38 C.F.R. § 4.16(a) were met as of August 12, 2011.  The remaining issue is whether the evidence shows that Veteran is unemployable due to PTSD since August 12, 2011.  Although the Veteran has been retired for many years, the question in a TDIU claim is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TDIU examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether the Veteran's service-connected PTSD, without consideration of any of his nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation, since August 12, 2011.  If the Veteran's service-connected PTSD does not render him unemployable in a substantially gainful occupation, the examiner is to identify the type or types of employment in which the Veteran would be capable of engaging with his current PTSD, given his current skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


